Title: To Thomas Jefferson from Charles Clay, 8 August 1792
From: Clay, Rev. Charles
To: Jefferson, Thomas



Dear Sir
Bedford Augt. 8th. 1792

I have to thank you for your very obliging letter when I last offered myself as a Candidate for the honor of representing a district in Congress, the letter did me great honor, and was of very essential Service  in the upper Counties, and would have been so in the lower had it not been attended with one effect I did not foresee nor mistrust, which was this. Mr. P. Henry (if I am rightly informed) who was favourably disposed towards me previous to his knowledge of that letter, but as soon as he understood that you was a friend of mine veered about and openly espoused the Cause of Mr. Venable (his partner in the Yasou Scheme) and wrote to a considerable number of Gentlemen in his favour by which means I failed thro the Strength of the lower Counties altho in the four upper Counties (which I expect will probably form Our next district) viz. Henry, Pittsylvania, Franklin, and Bedford, I had 809 votes out of 1413—Col: Lynch 227—Mr. Venable 377—on which account I have a Strong presumption of Success at the next election, altho the unfriendly offices of Mr. Henry should still pursue me, but to ballance which I could wish for a letter from you to Some particular Gentlemen in each County to be delivered Just before the election Comes on particularly one to Genl. Joseph Martin of Henry, to Col: Peter Saunders of Franklin, to Mr. Jno. Clark of Campbell and any Gentleman in Pittsylvania and Bedford you may think proper. I intend’d to have wrote to you by Mr. B. Clark but his Sudden movement prevented me. I am Sir, with the utmost Respect your Most Obedt Sert.

C. Clay

